Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant prior arts found were prior art Llach-Pinsach et al., US 6,628,710 B1 (Llach-Pinsach) and prior art Okamura et al., US 2011/0122153 A1 (Okamura). Prior art Llach-Pinsach teaches a method intended to automatically create a description of a video sequence (Abstract); wherein one method of doing this is to have a shot detection step 11, a partitioning step 12, for the segmentation of the detected shots into entities exhibiting consistent camera motion characteristics, and a shot clustering step 13 (Fig. 1; col. 1, lines 48-56); wherein the third step 13 includes restructuring a binary tree in order to reflect the similarities present in the video sequence (Fig. 1; col. 4, lines 31-35); and wherein the restructuring merges nodes and removes nodes that don’t convey any relevant information (col. 5, lines 27-53). However, Llach-Pinsach’s restructuring of the binary tree is based on merging and pruning nodes and does not teach “wherein the restructured tree comprises a plurality of sets of duplicated non- leaf nodes corresponding to a plurality of non-leaf nodes in the decision tree, each set of duplicated non-leaf nodes duplicated from a corresponding non-leaf node according to the number of leaf nodes linked thereto, each given duplicated non-leaf node in the plurality of sets of duplicated non-leaf nodes being associated with a respective duplicated condition, the respective duplicated condition being duplicated based on the condition comprised in the conditional test associated with the corresponding non-leaf node and comprising a common operator that is common in all duplicated conditions associated with respective duplicated non-leaf nodes in the restructured tree”. Prior art Okamura teaches an information processing apparatus 100 that includes a tree restructuring section 160 (Fig. 1; Abstract and [0091]); wherein a binary tree is sent to the tree restructuring a plurality of sets of duplicated non- leaf nodes corresponding to a plurality of non-leaf nodes in the decision tree, each set of duplicated non-leaf nodes duplicated from a corresponding non-leaf node according to the number of leaf nodes linked thereto, each given duplicated non-leaf node in the plurality of sets of duplicated non-leaf nodes being associated with a respective duplicated condition, the respective duplicated condition being duplicated based on the condition comprised in the conditional test associated with the corresponding non-leaf node and comprising a common operator that is common in all duplicated conditions associated with respective duplicated non-leaf nodes in the restructured tree”. An advantage of using a single unified operator in all the duplicated conditions, is that it enables flexible parallel processing by a processor (Applicant’s Specification as filed; [0065]). Since none of the prior art, either alone or in combination, teach each and every limitation within the claim language, the claims are allowed.
Claims 1-30 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov